NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1050-18T4

DIANE JANKOWSKI,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and SENIOR CARE OF SOUTH
JERSEY, LLC,

     Respondents.
_______________________________

                   Submitted April 27, 2020 – Decided May 11, 2020

                   Before Judges Fasciale and Rothstadt.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 155,556.

                   Diane Jankowski, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent Board of Review (Donna Sue Arons,
                   Assistant Attorney General, of counsel; Jana Rene
                   DiCosmo, Deputy Attorney General, on the brief).
            Respondent Senior Care of South Jersey, L.L.C. has not
            filed a brief.

PER CURIAM

      Diane Jankowski appeals from an October 5, 2018 Board of Review final

agency decision concluding she does not qualify for unemployment benefits

under N.J.S.A. 43:21-5(a) because she left her employment without good cause

attributed to her work. Senior Care of South Jersey, LLC, employed Jankowski

as Director of Nursing from August 2016 to May 31, 2018, when she resigned

due to her belief that Senior Care was non-compliant with various nursing

statutes and regulations⸻specifically that her supervisor kept her from

participating in staff evaluations. We affirm.

      Our review of an administrative agency's final determination is strictly

limited. Brady v. Bd. of Review, 152 N.J. 197, 210 (1997). "If the Board's

factual findings are supported 'by sufficient credible evidence, courts are obliged

to accept them.'" Ibid. (quoting Self v. Bd. of Review, 91 N.J. 453, 459 (1982)).

We may not disturb the agency's decision unless it is arbitrary, capricious, or

unreasonable or inconsistent with the applicable law. Ibid.   Thus, "[i]n

reviewing the factual findings made in an unemployment compensation

proceeding, the test is not whether an appellate court would come to the same

conclusion if the original determination was its to make, but rather whether the

                                                                           A-1050-18T4
                                        2
factfinder could reasonably so conclude upon the proofs." Ibid. (alteration in

original) (quoting Charatan v. Bd. of Review, 200 N.J. Super. 74, 79 (App. Div.

1985)).

      Pursuant to N.J.S.A. 43:21-5(a), an employee who "left work voluntarily

without good cause attributable to such work" is disqualified for unemployment

compensation benefits. "Under this section, the threshold question is whether

an applicant for unemployment compensation benefits left [the] job

'voluntarily.'" Lord v. Bd. of Review, 425 N.J. Super. 187, 190-91 (App. Div.

2012). "[W]hen an employee leaves work voluntarily [like here], he [or she]

bears the burden to prove he [or she] did so with good cause attributable to

work." Brady, 152 N.J. at 218. An employee has left work "voluntarily" within

the meaning of the statute when "the decision whether to go or to stay lay at the

time with the worker alone." Campbell Soup Co. v. Bd. of Review, 13 N.J. 431,

435 (1953); see also Utley v. Bd. of Review, 194 N.J. 534, 544 (2008).

      On appeal, Jankowski argues:

            [POINT] I

            THE EXAMINER OF THE APPEALS TRIBUNAL
            SUBMITTED INCORRECT INFORMATION IN HIS
            FINDINGS OF FACT AND OPINION TO THE
            BOARD OF REVIEW WHICH THEY RELIED UPON
            TO RENDER THEIR DECISION. THE BOARD OF
            REVIEW'S DECISION SHOULD BE REVERSED.

                                                                         A-1050-18T4
                                       3
            [POINT] II

            THE BOARD OF REVIEW AND THE APPEALS
            TRIBUNAL BASED THEIR DENIAL OF BENEFITS
            IN ACCORDANCE WITH [GOEBELBECKER V.
            STATE, 53 N.J. SUPER. 53, 59 (APP. DIV. 1958).]

We considered Jankowski's contentions and conclude they are without sufficient

merit to warrant extended discussion in a written opinion. R. 2:11-3(e)(1)(E).

We add the following brief remarks.

      Senior Care disputed Jankowski's assertion that it was not in compliance

with the law. Jankowski testified that she called the Board of Nursing only to

ask whether she was required to give Senior Care notice before leaving her

position. She admitted that the Nursing Board never informed her that Senior

Care violated the law, acted unethically, that she would be liable for Senior

Care's actions, or that her nursing license was in jeopardy and, consequently,

Jankowski never filed a complaint against Senior Care. Jankowski admitted that

she was not under a threat of termination from her position. Rather, the credible

record supports the Appeal Tribunal's finding, as adopted by the Board, that

Jankowski left her job because she was unhappy with her work environment and

assignments.

      Affirmed.



                                                                         A-1050-18T4
                                       4